 


116 HRES 169 IH: Expressing the sense of the House of Representatives regarding the need for increased diversity and inclusion in the tech sector, and increased access to opportunity in science, technology, engineering, arts, and mathematics (STEAM) education.
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 169 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2019 
Ms. Lee of California (for herself, Mr. Butterfield, Ms. Judy Chu of California, Mr. Grijalva, Mr. Khanna, Mr. Richmond, Mr. Castro of Texas, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the need for increased diversity and inclusion in the tech sector, and increased access to opportunity in science, technology, engineering, arts, and mathematics (STEAM) education. 
 
 
Whereas there will be 1,400,000 new tech jobs by 2020, however, 70 percent of those jobs will be unfulfilled at the rate United States universities are currently producing qualified graduates;  Whereas communities of color (African Americans, Latinos, Native Americans, Asian Americans, and Pacific Islanders) are woefully underrepresented in corporate leadership roles, including the technology sector;  
Whereas African Americans, Latinos, Native Americans, and Pacific Islanders are disproportionately underrepresented in the technology sector;  Whereas Black and Hispanic workers in the science and engineering workforce continue to be underrepresented, Black employees represent 11 percent of the United States workforce but only 9 percent of the science and engineering workforce, and Hispanic employees represent 16 percent of the United States workforce but only 7 percent of the science and engineering workforce;  
Whereas the share of women working in science and engineering jobs has held steady around 50 percent since 1990, but the share of women in specific fields has varied from 47 percent in life sciences to only 25 percent in computer science;  Whereas women of color represent less than 10 percent of all computer science professionals (African American: 5.7 percent; Hispanic: 6.4 percent; American Indian or Alaska Native: 0.1 percent; and Asian: 22.9 percent);  
Whereas 50 to 70 percent of employees in tech companies work in non-tech positions, for which an existing pipeline of qualified African Americans and Latinos currently exists;  Whereas a pipeline of qualified technical candidates is critical as the tech industry improves its recruiting, hiring, and retaining of candidates and employees of color;  
Whereas underrepresented minority students overall face an opportunity gap in STEAM education;  Whereas women of color particularly face an achievement gap in science and engineering education;  
Whereas, in 2015, women were conferred nearly a third of all science and engineering degrees;  Whereas, in 2015, women of color received only 13 percent of all science and engineering degrees (Black: 3.2 percent; Hispanic: 3.9 percent; Native American or Alaskan Native: 0.2 percent; Asian or Pacific Islander: 4.5 percent; and multi-racial: 1.2 percent);  
Whereas women overall face a large opportunity gap in computer science;  Whereas only 18 of all bachelor’s degrees conferred in computer science went to women in 2015;  
Whereas, in 2015, women of color received only 9 percent of degrees conferred in computer science (Black: 3 percent; Hispanic: 2 percent; Native American or Alaska Native: 0.8 percent; and Asian or Pacific Islander: 3 percent);  Whereas the opportunity and achievement gap between boys and girls starts early;  
Whereas, in 2017, 22 percent of high schools offered the Advanced Placement (AP) Computer Science course, and only 35 percent of high schools teach computer science;  Whereas, in 2018, 28 percent of AP Computer Science test takers were girls, and 21 percent were African American or Latino; and  
Whereas there is a dearth of disaggregated data to show academic attainment across different Asian-American and Pacific Islander communities: Now, therefore, be it  That the House of Representatives supports efforts to— 
(1)increase diversity and inclusion in the technology sector, including robust plans to ensure recruitment, training, and retention of underrepresented minorities at all levels, from the boardroom to the senior executive level, to rank and file employees, as well as vendors;  (2)eliminate barriers faced by people of color, and other underrepresented groups when breaking into the technology sector;  
(3)ensure all students have access to science, technology, engineering, arts, and mathematics (STEAM) education for a 21st century economy, including computer science education in particular;  (4)strengthen investments in, and collaborations with educational institutions including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian-American, Native American, and Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, predominantly Black institutions, Native American-serving, non-Tribal institutions, and other minority-serving institutions to sustain a pipeline of diverse STEAM graduates ready to enter the technology sector; and  
(5)improve data collection, disaggregation, and dissemination of information for greater understanding and transparency of diversity in STEAM education and across the workforce.   